Citation Nr: 1729746	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-20 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1999 to June 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was remanded by the Board in September 2016 to schedule the Veteran for a hearing before a Member of the Board.  The Veteran subsequently testified at a Board hearing before the undersigned in December 2016.  The transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for a right shoulder disability.  The Veteran stated that while he did not suffer from a specific shoulder injury in-service, he was a rescue swimmer and spent a lot of time in a helicopter.  The Veteran believes those in-service duties may have resulted in his current shoulder disability.  The Veteran's March 2005 separation examination indicated he experienced right shoulder pain.  Furthermore, the Veteran's post-service VA treatment records show the Veteran sought treatment for neck and back pain. 

VA must provide a VA examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence that the Veteran's current disability may be related to his time in-service.  Therefore, the case should be remanded to the AOJ for a VA examination.  The Board acknowledges the Veteran was previously scheduled for a VA examination, but the Veteran was out of the country for work and could not make the examination.  Thus, the Board finds it is necessary to schedule the Veteran for a VA examination. 

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding treatment records from the VA Medical Center (VAMC) in LaJolla, California, and the VA Outpatient Clinic in Mission Valley, California.  

2.  Ask the Veteran to identify any outstanding private treatment records pertaining to his claimed right shoulder condition since his separation from active duty.  
After securing any necessary release(s), make appropriate efforts to obtain these records.

3.  Schedule the Veteran for an examination with an appropriate clinician for his right shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder began during active service, is related to any incident of service, including the Veteran's specific job as a rescue swimmer or flying a helicopter. 

The examiner must provide all findings, along with complete rationale for his or her opinion, in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




